Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                     No. 04-16-00271-CV

                    IN THE INTEREST OF J.A.P. and B.A.R., Children

                 From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015PA00857
                           Honorable Peter Sakai, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE PULLIAM

       In accordance with this court’s opinion of this date, the judgment of the trial court is
REVERSED, and the cause is REMANDED to the trial court for further proceedings in accordance
with this court’s opinion. Costs of the appeal are taxed against appellee Texas Department of
Family and Protective Services.

       SIGNED October 31, 2016.


                                               _____________________________
                                               Rebeca C. Martinez, Justice